 1   Craig E. Famer (SBN 61086)
     (cfarmer@farmercurtislaw.com)
 2   Dawn D. Curtis (SBN 227076)
     (dcurtis@farmercurtislaw.com)
 3   FARMER CURTIS, LLP
     3620 American River Drive, Suite 218
 4   Sacramento, CA 95864
     Telephone: (916) 679-6565; Fax: (916) 679-6575
 5
     Attorneys for Plaintiff
 6
     EDWARD ROYCE STOLZ, II
 7

 8                          UNITED STATES DISTRICT COURT
 9                         EASTERN DISTRICT OF CALIFORNIA
10

11   EDWARD ROYCE STOLZ II, an                 CASE NO. 2:18-CV-01923-KJM-KJN
     individual
12                                             STIPULATION AND PROTECTIVE
                          Plaintiff,           ORDER REGARDING PRODUCTION
13                                             AND DISSEMINATION OF
                                               PRIVILEGED, CONFIDENTIAL AND
14          vs.                                PRIVATE MATERIALS
15   TRAVELERS COMMERCIAL                      Action Filed: 7/11/18
     INSURANCE COMPANY, a                      Assigned to: Hon. Kimberly J. Mueller
16   Connecticut corporation, et al.                         U.S. District Judge
                                               Referred to: Hon. Kendall J. Newman
17                        Defendants.                       U.S. Magistrate Judge
18

19         IT IS HEREBY STIPULATED AND AGREED, by and between Plaintiff

20   EDWARD ROYCE STOLZ II (“STOLZ”) and Defendant TRAVELERS

21   COMMERCIAL INSURANCE COMPANY (“TRAVELERS”), by their

22   undersigned attorneys, that a Protective Order be entered in this action pursuant to

23   United States District Court, Eastern District of California, Rule l 43(b), and a trial

24   protective order pursuant to L.R. 141.l(b)(2). Pursuant to General Order No. 492,

25   L.R. 141.1, the parties stipulate as follows:

26         1.     As used herein, information designated as

27   CONFIDENTIAL/PRIVILEGED” as hereinafter provided, includes any document

28   (including writings, as defined by 28 USC §1732) produced by any party in response
                                               1
                            STIPULATION AND PROTECTIVE ORDER;
                                CASE NO. 2:18-CV-01923-KJM-KJN
 1   to any discovery request, interrogatory answers, any response to a request to admit,
 2   and deposition transcripts, together with all information contained therein and
 3   derived therefrom, and all copies, excerpts, or summaries thereof.
 4         2.     If any party in good faith believes a document or other discovery
 5   response constitutes, contains, or reflects privileged, private, or other confidential
 6   matter, that party may designate such document or discovery response a
 7   “CONFIDENTIAL/PRIVILEGED” in accordance with the procedures set forth in
 8   paragraphs 3 and 4, hereof. Any document of discovery response so designated, and
 9   all information contained therein and derived therefrom, and all copies, excerpts and
10   summaries thereof, shall be considered “CONFIDENTIAL/PRIVILEGED” for
11   purposes of this Stipulation and Protective Order.
12         3.     To designate any information as protected information under this
13   Stipulation and Protective Order, the party choosing to make such designation shall:
14                a.     In the case of documents and other tangible things, mark such
15         matters “CONFIDENTAL/PRIVILEGED” at or prior to the time of
16         production.
17                b.     In the case of depositions, state on the record that the deposition
18         or a specified portion thereof involves confidential information, or by so
19         advising all counsel within ten (10) days of receipt of the “rough” transcript.
20         During this period, all deposition transcripts and the information contained
21         therein shall be deemed designated CONFIDENTIAL/PRIVILEGED.” The
22         certified court reporter will affirmatively mark any portion of the deposition
23         on the record as “CONFIDENTIAL/PRIVILEGED.”
24         4.     All information designated as “CONFIDENTIAL/PRIVILEGED” shall
25   be used solely for the prosecution or defense of this action. Such Information shall
26   not be used in or for any other cases, proceedings, disputes or for any commercial,
27   business, competitive or any other purpose whatsoever and shall not be disclosed,
28
                                               2
                            STIPULATION AND PROTECTIVE ORDER;
                                CASE NO. 2:18-CV-01923-KJM-KJN
 1   except as otherwise set forth in this Stipulation and Protection Order. Such
 2   information shall not be presumed to be discoverable in other cases, proceedings or
 3   disputes, even if relevant, and the burden shall be on the party seeking discovery to
 4   establish that access to this information is proper and necessary. It shall not be
 5   disclosed in any manner to anyone other than the following:
 6                a.     counsel who are actively engaged in the prosecution or defense
 7         of this action and employees or agents of such counsel assisting in the conduct
 8         of this action;
 9                b.     experts or consultants assisting counsel in this action;
10                c.     parties and consultants of any party where deemed necessary by
11         counsel to assist in the prosecution or defense of this action;
12                d.     witnesses and their counsel during the course of, or in the
13         preparation for hearings or depositions in this action where deemed necessary
14         by counsel to assist in the prosecution or defense of this action;
15                e.     the mediator assigned by the Court or mutually agreed to by the
16         parties’ attorneys to mediate this case and any of his or her employees she/he
17         deems necessary to effectively mediate this case;
18                f.     the United States District Court for the Eastern District of
19         California and its personnel, including stenographic reporters regularly
20         employed by the Court;
21                g.     stenographic reporters not regularly employed by the Court, who
22         are engaged in such proceedings as are necessarily incident to the conduct of
23         this action; and
24                h.     other persons only in accordance with paragraph 7 of this
25         Stipulation and Order.
26
27

28
                                                 3
                              STIPULATION AND PROTECTIVE ORDER;
                                  CASE NO. 2:18-CV-01923-KJM-KJN
 1            5.   Each person to whom any information designated
 2   “CONFIDENTIAL/PRIVILEGED” is disclosed shall be bound by the terms of this
 3   Stipulation and Protective Order.
 4            6.   Prior to disclosure of any information designated
 5   “CONFIDENTIAL/PRIVILEGED” under this Stipulation and Protective Order,
 6   each person to whom such information is to be disclosed (excluding the Court,
 7   counsel of record and legal assistants or other law firm employees working under
 8   their supervision in the prosecution or defense of this action) shall execute the form
 9   attached hereto as APPENDIX A. Counsel shall maintain all such executed forms on
10   file throughout the pendency of this action.
11            7.   In the event that counsel for any party determines that the prosecution
12   or defense of this action requires that any “CONFIDENTIAL/PRIVILEGED”
13   information be disclosed to persons not otherwise authorized therein, such counsel
14   shall provide to counsel for the party that produced such material written notice of
15   the intended disclosure (which notice shall specify with particularity the information
16   to be disclosed and the identity, including name, title, and employer, of the
17   otherwise unauthorized person) not less than seven (7) days prior to disclosure, or
18   such shorter period as is agreeable to the party that produced such material. If,
19   within four (4) days of receipt of such notice, counsel for the party which produced
20   the material objects in writing to such disclosure to the counsel giving notice, the
21   information shall not be disclosed unless the Court so orders. A Court order to
22   disclose information as described in this paragraph may be obtained on an ex parte
23   basis.
24            8.   The designation of specific material as
25   “CONFIDENTIAL/PRIVILEGED” shall be subject to challenge only after the
26   parties have met and conferred in order to resolve any dispute regarding such
27   designation. If the parties are unable to informally resolve a dispute regarding a
28
                                               4
                            STIPULATION AND PROTECTIVE ORDER;
                                CASE NO. 2:18-CV-01923-KJM-KJN
 1   “CONFIDENTIAL/PRIVILEGED” designation, any party may seek to obtain a
 2   court order ruling that the disputed information or document is or is not
 3   “CONFIDENTIAL/PRIVILEGED.” This order may be sought on an ex parte basis.
 4          9.      If any party wishes to include any information subject to this
 5   Stipulation and Protective Order or any summary, abstract or description thereof in
 6   any document filed with the Court in connection with the resolution of a hearing
 7   other than trial, such document or such portion thereof that contains
 8   “CONFIDENTIAL/PRIVILEGED” information shall be filed with the Court under
 9   seal in an envelope marked ‘CONFIDENTIAL/PRIVILEGED.” All material so filed
10   shall be maintained by the Clerk of the Court separate from public records in this
11   action and shall be released only upon further Order of the Court.
12          10.     Each person to whom any information subject to this Stipulation and
13   Protective Order is disclosed is hereby prohibited from divulging such material or
14   any information contained therein or from exploiting in any way such material or
15   information for his or her own benefit, and from using such material or information
16   for any purposes or in any manner not connected with the prosecution or defense of
17   this action.
18          11.     Entering into, agreeing to, and/or complying with the terms of this
19   Stipulation and Order shall not:
20                  a.    operate as an admission that any particular designated material
21          constitutes, contains or reflects trade secrets, proprietary or commercial
22          information, or privileged or other confidential matter;
23                  b.    prejudice in any way the right of any party to object to the
24          production of documents or information it considers not subject to discovery
25          or to seek a Court determination whether particular designated material should
26          be produced;
27

28
                                                5
                             STIPULATION AND PROTECTIVE ORDER;
                                 CASE NO. 2:18-CV-01923-KJM-KJN
 1                  c.    prejudice in any way the right of any party to apply to the Court
 2         to rescind or modify the terms of this Stipulation and Protective Order or to
 3         move the Court for a further protective order;
 4                  d.    prejudice in any way the right of any party to use, or object to the
 5         use of any designated material at any hearing or at trial;
 6                  e.    affect the obligations of any party or person to comply with the
 7         terms of any compulsory process; or,
 8                  f.    affect any existing rights of the parties or any member of the
 9         public to review, or republish materials, designated or not, that have been used
10         at trial or submitted as a basis for adjudication.
11         12.      This Stipulation and Protective Order shall have no effect upon, and its
12   scope shall not extend to, any party’s use of its own documents, testimony and
13   information.
14         13.      This Stipulation and Protective Order shall be effective from the date on
15   which it is entered by the Court and shall apply from that date forward to all
16   discovery and documents in this matter, whether produced before or after that date.
17         14.      Within sixty (60) days after final disposition of this action (including all
18   appellate proceedings), all “CONFIDENTIAL/PRIVILEGED” material and all
19   copies, excerpts, and extracts (excluding excerpts or extracts incorporated into any
20   privilege memoranda), except for such material which becomes part of the record in
21   this action, shall be destroyed or returned to the person producing the material. Any
22   party to this Stipulation and Protective Order may seek assurances that such
23   destruction or return has taken place by serving a demand in writing to counsel for
24   the other party for such assurance, which shall be responded to in writing within
25   thirty (30) days of receipt thereof.
26         15.      The consent of the undersigned attorneys to this Stipulation and
27   Protective Order shall be deemed binding upon such attorneys’ professional,
28
                                                 6
                              STIPULATION AND PROTECTIVE ORDER;
                                  CASE NO. 2:18-CV-01923-KJM-KJN
 1   stenographic, paralegal, clerical and other employees, as well as upon such
 2   attorneys’ clients of record herein.
 3

 4   DATED: March 5, 2020                          FORAN GLENNON PALANDECH
                                                   PONZI & RUDLOFF PC
 5

 6
                                                   By:   /s/ Edward P. Murphy
 7                                                       Edward P. Murphy
                                                   Attorneys for Defendant Travelers
 8                                                 Commercial Insurance Company

 9
     DATED: March 5, 2020                          FARMER CURTIS, LLP
10

11                                                 By:   /s/ Craig E. Farmer
                                                         Craig. E. Farmer
12                                                 Attorneys for Plaintiff Edward Royce Stolz II
13

14                                                  ORDER
15          The Court has reviewed the parties’ stipulated protective order, which complies with the
16   relevant authorities and the Court’s applicable local rule. See L.R. 141.1(c);1 see also Phillips ex
17   rel. Estates of Byrd v. Gen. Motors Corp., 307 F.3d 1206, 1210 (9th Cir. 2002) (“Generally, the
18   public can gain access to litigation documents and information produced during discovery unless
19   the party opposing disclosure shows ‘good cause’ why a protective order is necessary.”) Therefore,
20   the Court GRANTS the request subject to the following clarification.
21          It is unclear as to the parties’ intent concerning the duration of the Court’s jurisdiction
22          1
              The Court’s Local Rules instruct the parties, when requesting a protective order, to
23   include in their submission:

24          (1) A description of the types of information eligible for protection under the order,
                with the description provided in general terms sufficient to reveal the nature of
25              the information (e.g., customer list, formula for soda, diary of a troubled child);
            (2) A showing of particularized need for protection as to each category of
26
                information proposed to be covered by the order; and
27          (3) A showing as to why the need for protection should be addressed by a court
                order, as opposed to a private agreement between or among the parties.
28   Local Rule 141.1(c).
                                                        7
                               STIPULATION AND PROTECTIVE ORDER;
                                    CASE NO. 2:18-CV-01923-KJM-KJN
 1   regarding this protective order. The Local Rules indicate that once this action is closed, “unless

 2   otherwise ordered, the Court will not retain jurisdiction over enforcement of the terms of any

 3   protective order filed in that action.” L.R. 141.1(f). Courts in the district generally do not agree to

 4   retain jurisdiction after closure of the case, and the Court sees no reason to do so here. See, e.g.,

 5   MD Helicopters, Inc. v. Aerometals, Inc., 2017 WL 495778 (E.D. Cal., February 03, 2017). Thus,

 6   for clarity, the undersigned informs the parties that once the case is closed, the court will not retain

 7   jurisdiction over this protective order.

 8   Dated: March 10, 2020

 9

10

11
     stol.1923
12

13

14

15

16

17

18

19

20

21

22

23

24

25

26
27

28
                                                   8
                                STIPULATION AND PROTECTIVE ORDER;
                                    CASE NO. 2:18-CV-01923-KJM-KJN
                                         APPENDIX A
 1
           The undersigned hereby acknowledges having read the annexed Stipulation
 2
     and Protective Order entered in the above-entitled action on _____________, and
 3
     understands the terms thereof, and agrees to be bound by said Stipulation and
 4
     Protective Order and by such other orders as may be made by the Court respecting
 5
     the discovery of confidential material in this action.
 6
           In addition, the undersigned agrees that, except as set forth in said Stipulation
 7
     and Protective Order, he/she will not publish any copy of any confidential material
 8
     given to him/her, and will not communicate the contents of such confidential
 9
     material to any person not otherwise authorized to receive such material according to
10
     the Stipulation and Protective Order, and agrees to hold such confidential material in
11
     confidence according to the terms of the Stipulation and Protective Order.
12
           In addition, the undersigned agrees that at the conclusion of his/her duties in
13
     connection with the above entitled action, all confidential material received by
14
     him/her, and all copies, extracts, Abstracts, charts and summaries thereof, whether
15
     written or otherwise recorded, will be returned to the person from whom such
16
     material was received. The undersigned understands that a violation of the
17
     Stipulation and Protective Order may result in civil or criminal contempt penalties.
18

19

20
      Dated: _____________                      BY: ____________________________
21                                              Print Name: ______________________
22

23

24

25

26
27

28
                                               9
                            STIPULATION AND PROTECTIVE ORDER;
                                CASE NO. 2:18-CV-01923-KJM-KJN
